Citation Nr: 1722460	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-43 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a VA waiver of recovery of an overpayment of disability benefit payments for a dependent child in the amount of $11,102.40, due to concurrent receipt of Chapter 35 educational benefits and allowance.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to December 1990.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania which denied waiver of recovery of the overpayment debt on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Overpayment of allowance for dependent child in the amount of $11,102.40 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  VA was on balance more at fault in the creation of the overpayment.  Recovery of the overpayment would be against equity and good conscience.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment for dependent child disability payments in the amount of $11,102.40 are met.  38 U.S.C.A. § 5302  (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962  (2016).  The debtor may challenge the validity or amount of the debt owed.  38 C.F.R. § 1.911 (c)(1) (2016); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302  (West 2014); 38 C.F.R. §§ 1.911 (c)(2), 1.963 (2016).

Once it is determined that the indebtedness was validly created, a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment precludes waiver of the overpayment.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b). 

The Board must therefore consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. 
 § 1.965.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

In general, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021.  However, payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667 (f), 3.707, 21.3023.

A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 38 C.F.R. § 21.3023.

Facts 

In this case, the Veteran has a total disability rating and received payments for dependents to include child, B.  The record supports that B began receiving Chapter 35 benefits in August 2008.  These payments overlapped with the Veteran's receipt of VA disability compensation with additional allowance of the dependent child, creating the overpayment at issue.

The Veteran does not dispute the fact that she was not entitled to dependency compensation for her dependent child at the same time as the award of Chapter 35 DEA benefits.  Rather, she argues that the concurrent award was the fault of VA, and thus waiver is warranted.

In requesting waiver, the Veteran states that while she was told to advise VA of any change in her dependent status, B remained her dependent throughout her school attendance, and she did not understand that receipt of Chapter 35 educational assistance consisted a change in dependent status.  She stated it was incumbent on VA to notify her clearly that receipt of both benefits was impermissible and stop the benefits, rather than allow such a large debt to incur over time without her knowledge.

In January 2008, VA sent the Veteran a letter indicating that payments for her dependent child would be discontinued on the child's 18th birthday.  The letter indicated that if the child were attending school, payments could continue until age 23.

In February 2013, nearly 5 years after the error occurred, VA proposed to remove the dependent child from the compensation award effective August 2008.  This action created the significant overpayment of $11,102.40.

In March 2017, the Veteran submitted a petition filed for bankruptcy in October 2016.  Due to this financial hardship, the case was Advanced on the Docket.


Analysis

Here, the RO found no fraud, misrepresentation, or bad faith by the Veteran, and the Board agrees.  The Veteran never misrepresented B's dependent status and indicated she misunderstood the rules surrounding Chapter 35 benefits, a statement which the Board finds credible.  

There is nothing in the record indicating that the Veteran was informed at any point that she must notify the RO of the Chapter 35 award.  By contrast, the Veteran could assume that VA would know of its own award, or at least that one branch of VA would timely communicate the grant of that award to the other branch so that benefits could be properly coordinated.  While there are many circumstances that VA might not know of unless notified by the Veteran, an award of Chapter 35 benefits is not one of them.

The award of Chapter 35 benefits also cannot be considered a change in "dependency status" of which the Veteran had a duty to notify the RO.  38 C.F.R. § 3.660 (a)(1).  A change in dependency status occurs due to factors such as birth, death, marriage, divorce, adoption, change in household, etc. that affect the status proper to the individual claimed as a dependent.  38 C.F.R. § 3.57  (2016) (defining "child" based on factors such as marital status and age); see also 38 C.F.R. § 3.660 (c) (noting that a change in status of dependents can occur by reason of marriage, birth, or adoption of child, among other circumstances).  VA regulation does not define dependent status based on benefits received.  Thus, an award of Chapter 35 DEA benefits does not change the status of the dependent, but simply determines whether that dependent may be claimed as such for VA compensation and pension purposes.  Indeed, dependent status is a condition of eligibility to receive Chapter 35 DEA benefits.  Thus, the Veteran did not have a duty to notify the RO of a change in dependency status, as there was no such change.  

Considering equity and good conscience, the balance is in favor of the Veteran.  

The Board acknowledges that the debt is valid and the Veteran was unjustly enriched by the overlapping receipt of benefits.  


However, while the Veteran may have had constructive notice of the law barring concurrent Chapter 35 DEA benefits and dependency compensation for the same child, she has provided credible statements that she was unaware of this law and thus unaware that she was not entitled to continued dependency compensation on behalf of the dependent.  Moreover, as discussed above, she was not adequately notified that she must not continue to claim the child B as a dependent for increased compensation purposes, and must return any erroneous awards of dependency compensation made on her behalf.  

Further, VA could be assumed to know of its own award of Chapter 35 benefits, and, VA did not seek the repayment of debt until nearly 5 years after it began to be incurred.  The debt accumulated is a considerable sum, over $11,000.00, which was suddenly sprung on the Veteran due to the RO's failure to timely discontinue dependency compensation benefits.

The Veteran is in receipt of total disability, her sole source of income, and has recently filed for bankruptcy, indicating that severe financial harm would result from enforcement of the significant debt.

Under these facts, the Board finds VA waiver of recovery of an overpayment of allowance for a dependent child in the amount of $11,102.40 appropriate.  Waiver is warranted under the balance of equities.



ORDER

Entitlement to a VA waiver of recovery of an overpayment of disability benefit payments for a dependent child in the amount of $11,102.40, due to concurrent receipt of Chapter 35 educational benefits and allowance, is granted.






____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


